        Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 1 of 12



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                     BROWNSVILLE DIVISION

B.X., a minor,                                                  §
                                                                §
                    Petitioner,                                 §
                                                                §
           v.                                                   §        Civil Action No. 1:19-cv-017
                                                                §
JONATHAN HAYES 1, in his official capacity                      §
As Interim Director of the Office of Refugee                    §
Resettlement, et al.                                            §
                                                                §
                    Respondents.                                §

 JONATHAN HAYES, IN HIS OFFIAL CAPACITY AS DIRECTOR OF THE OFFICE
 OF REFUGEE RESETTLEMENT AND SERVANDO BARRERA, IN HIS CAPACITY
  AS FEDERAL FIELD SPECIALIST, OFFICE OF REFUGEE RESETTLEMENT’S
ANSWER TO PETITIONER’S FIRST AMENDED PETITION FOR WRIT OF HABEAS
  CORPUS AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

           Jonathan Hayes, in his official capacity as Director of the Office of Refugee Resettlement

and Servando Barrera, in his official capacity as Federal Field Specialist, Office of Refugee

Resettlement (hereinafter collectively referred to as “Federal Respondents”), acting by and

through the United States Attorney for the Southern District of Texas, respectfully present this

Answer to Petitioner’s First Amended Petition for Writ of Habeas Corpus and Complaint for

Declaratory and Injunctive Relief (hereinafter “Petition”)

                                                INTRODUCTION

           1.       The Federal Respondents admit B.X. and his father were apprehended at the

border. The Federal Respondents admit that B.X.’s father was deported. The Federal

Respondents admit B.X. was in the custody of the Office of Refugee Resettlement (hereinafter



1
    Jonathan Hayes is now the official Director of the Office of Refugee Resettlement.
                                                       Page 1 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 2 of 12



“ORR”) for nine months. The Federal Respondents admit B.X. had no parents in the United

States to care for him. The Federal Respondents are without sufficient knowledge to admit or

deny the remainder of the allegations in Paragraph 1 of the Petition; therefore, same are denied.

       2.      The Federal Respondents deny the allegations in Paragraph 2 of the Petition.

       3.      The Federal Respondents deny the allegations in Paragraph 3 of the Petition.

       4.      The Federal Respondents deny the allegations in Paragraph 4 of the Petition.

                                JURISDICTION AND VENUE

       5.      The Federal Respondents deny the allegations in Paragraph 5 of the Petition. See

Federal Respondents’ Memorandum in Opposition to Petitioner’s Emergency Motion for

Temporary Restraining Order and Preliminary Injunction and Federal Respondents’ Motion to

Dismiss Petitioner’s First Amended Petition For Writ of Habeas Corpus and Complaint for

Declaratory and Injunctive Relief (Docket No. 14).

       6.      The Federal Respondents admit that at the time Petition was filed, B.X. was in the

custody of ORR within the Brownsville Division of the Southern District of Texas.

                                            PARTIES

       7.      The Federal Respondents deny that the Baptist Child and Family Services facility

is a detention center. The Federal Respondents deny that B.X. was detained in “juvenile

detention facilities”. The Federal Respondents admit the remainder of the allegations in

Paragraph 7 of the Petition except that B.X. is an 8-year-old-boy (not a nine-year-old-boy) and

the county is Willacy (not Willey) County, Texas.

       8.      The Federal Respondents admit that Jonathan Hayes is now the official Director

of ORR.

       9.      The Federal Respondents admit that Servando Barrera is an ORR Federal Field
                                            Page 2 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 3 of 12



Specialist. The Federal Respondents deny the remainder of the allegations in Paragraph 9 of the

Petition as they are characterized by Petitioner.

                                   FACTUAL ALLEGATIONS

        A.      The Federal Respondents deny the allegations of this heading as Petitioner was

                not detained in juvenile detention facilities.

        10.     The Federal Defendants deny the allegations in Paragraph 10 in the Petition as

they are characterized by Petitioner.

        11.     The Federal Respondents admit that B.X. is a native of Guatemala, that B.X. was

apprehended and detained by the U.S. Border Patrol close to McAllen, Texas, on or about May

18, 2018, along with his father, David Xol Cholom, for not having lawful immigration status in

the United States. The Federal Respondents are without sufficient knowledge to admit or deny

the remainder of the allegations in Paragraph 11; therefore, same are denied.

        12.     The Federal Respondents are without sufficient knowledge to admit or deny the

allegations in Paragraph 12; therefore, same are denied.

        13.     The Federal Respondents admit Petitioner’s father was deported to Guatemala on

or about May 28, 2018. The Federal Respondents deny that B.X. was forcibly separated from his

father. The Federal Respondents admit B.X. was placed under their care and custody. The

Federal Respondents are without sufficient knowledge to admit or deny the remainder of the

allegations in Paragraph 13; therefore, same are denied.

        14.     The Federal Respondents deny the characterization that B.X. was “incarcerated”.

The Federal Respondents admit the remaining allegations in Paragraph 14 of the Petition as they

relate to the time Petition was filed.

        15.     The Federal Respondents are without sufficient knowledge to admit or deny the
                                              Page 3 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 4 of 12



that Petitioner’s father fears that B.X.’s return to Guatemala would place B.X. at grave risk of

serious harm at the hands of Guatemalan gang members; therefore, same is denied. The Federal

Respondents admit the remainder of Paragraph 15 of the Petition but aver that B.X.’s father

vacillated several times regarding identifying the Sewells as potential sponsors for B.X.

Respondents also aver that ORR has a statutory responsibility to ensure the safety of release for

all children in its care and custody.

       B.      The Federal Respondents admit the allegations in this heading and aver that ORR

likewise has a statutory duty to ensure the safety of release of all children in its care and custody.

       16.     The Federal Respondents deny any characterization of its care and custody of

B.X. as “incarceration.” The Federal Respondents admit that ORR initially rejected the Sewells

as potential sponsors for B.X. because they had no prior social relationship with either B.X. or

B.X.’s family. Federal Respondents are without sufficient knowledge with respect to Plaintiff’s

characterization of “repeated entreaties,” but aver that B.X.’s father vacillated several times

regarding whether to request ORR to release B.X. to the Sewells. To the extent the allegation

implies a consistent and unchanging request, and to the extent it ignores ORR’s consideration of

its statutory responsibility to ensure safety of children, Federal Respondents deny the allegation

that B.X. made “repeated entreaties.” The Federal Respondents deny the remaining allegations in

Paragraph 16 of the Petition.

       17.     The Federal Respondents deny the allegations Paragraph 17 of the Petition to the

extent the Petition fails to distinguish between the established responsibilities of HHS and DHS.

Neither the Federal Respondents nor ORR function as law enforcement officers, and neither

separated B.X. from his father. The Federal Respondents aver that the Homeland Security Act

clearly states that HHS is responsible for the care and custody of UACs, not for enforcing
                                             Page 4 of 12
      Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 5 of 12



immigration laws, and that ORR is guided by child welfare principles in making release care and

release decisions

        18.    The Federal Respondents admit that care and custody of Unaccompanied Minors

is governed by a legal framework consisting substantially of 6 U.S.C. § 279 and 8 U.S.C. § 1232

but aver that ORR is also governed other laws including by an Interim Final Rule titled,

Standards To Prevent, Detect, and Respond to Sexual Abuse and Sexual Harassment Involving

Unaccompanied Children. See 45 C.F.R. part 411. The Federal Respondents admit that the

terms of Flores Settlement Agreement is in effect today. The Federal Respondents deny the

remainder of the allegations in Paragraph 18 of the Petition.

        19.    The Federal Respondents admit the allegations in Paragraph 19 of the Petition and

aver that the Flores Settlement Agreement also requires ORR to “ensure” the safety of children

in its care.

        20.    The Federal Respondents admit the allegations in Paragraph 20 of the Petition and

aver that subsequent laws passed by Congress have expanded upon the child protection elements

of the Flores Settlement Agreement.

        21.    The Federal Respondents are without sufficient knowledge to admit or deny

whether Senator Diane Feinstein said what is alleged and or attributed to her in Paragraph 21 of

the Petition; therefore, said allegations are denied. The Federal Respondents admit the

remainder of the allegations in Paragraph 21, and aver that the TVPRA requires ORR to make

safe and secure placements of UACs, and to conduct safety and suitability assessments before

discharging a UAC to a proposed sponsor.

        C.     The Federal Respondents deny the allegations in this heading.

        22.    The Federal Respondents deny the characterization of its child welfare custody of
                                            Page 5 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 6 of 12



UACs as “incarceration.” The Federal Respondents admit the remaining allegations in Paragraph

22 of the Petition.

       23.     The Federal Respondents admit that the Petition accurately quotes from Paragraph

14 of the Flores Settlement Agreement. The Federal Respondents deny Paragraph 23 to the

extent that it suggests the care and custody of UACs by ORR are governed by 8 CFR § 1236.3.

Respondents admit that B.X.’s parents appear to have designated the Sewells as capable and

willing to care for the minor’s well-being in a manner consistent with the Flores Settlement

Agreement at Paragraph 14(d).

       24.     The Federal Respondents deny the allegations in Paragraph 24 of the Petition.

       25.     The Federal Respondents deny the allegations in Paragraph 25 of the Petition.

       26.     The Federal Respondents deny the allegations in Paragraph 26 of the Petition.

       27.     The Federal Respondents deny the allegations in Paragraph 27 of the Petition.

       28.     The Federal Respondents deny the allegations in Paragraph 28 of the Petition.

       29.     The Federal Respondents deny the allegations in Paragraph 29 of the Petition.

       D.      The Federal Respondents admit that Holly and Matthew Sewell are willing

               sponsors. The Federal Respondents are without sufficient knowledge to admit or

               deny if Holly and Matthew Sewell are competent sponsors; therefore, same is

               denied.

       30.     The Federal Respondents are without sufficient knowledge to admit or deny that

the Sewells’ home is “comfortable,” therefore, it is denied. The Federal Respondents admit the

remaining allegations in Paragraph 30 of the Petition.

       31.     The Federal Respondents are without sufficient knowledge to admit or deny that

Matthew Sewell has successfully raised two children into adulthood by a prior marriage, as well
                                           Page 6 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 7 of 12



as successfully helped raise a third child into adulthood as a legal guardian on behalf of a

deceased friend; therefore, same are denied. The Federal Respondents admit the remainder of

the allegations in Paragraph 31 of the Petition.

          32.   The Federal Respondents are without sufficient knowledge to admit or deny the

allegations in Paragraph 32; therefore, same are denied.

          33.   The Federal Respondents are without sufficient knowledge to admit or deny the

allegations in Paragraph 33; therefore, same are denied.

          34.   The Federal Respondents are without sufficient knowledge to admit or deny the

allegations in Paragraph 34; therefore, same are denied. Respondents aver that B.X.’s parents

changed their minds several times regarding designating the Sewells as sponsors for B.X.

          35.   As of the time Petition was filed, the Federal Respondents were without sufficient

knowledge to admit or deny the allegations in Paragraph 35 of the Petition; therefore, same are

denied.

          E.    The Federal Respondents deny the allegations in this heading.

          36.   The Federal Respondents deny the allegations in Paragraph 36 of the Petition.

          37.   The Federal Respondents deny the allegations in Paragraph 37 of the Petition.

          38.   The Federal Respondents deny the allegations in Paragraph 38 of the Petition.

                                        CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF
                                         HABEAS CORPUS

          1.    The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

          2.    The Federal Respondents deny the allegations in Paragraph 2 in this section of the

                                            Page 7 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 8 of 12



Petition.

        3.      The Federal Respondents deny the allegations in Paragraph 3 in this section of the

Petition.

                              SECOND CLAIM FOR RELEIF
                VIOLATION OF THE FLORES SETTLEMENT AGREEMENT

        4.      The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

        5.      The Federal Respondents deny the allegations in Paragraph 5 in this section of the

Petition and aver that the Flores Settlement Agreement at ¶ 24B describes judicial review of

ORR decisions to “place” children at particular facilities in its network of care providers.

        6.      The Federal Respondents admit the allegations in Paragraph 6 in this section of

the Petition.

        7.      The Federal Respondents deny the allegations in Paragraph 7 in this section of the

Petition.

        8.      The Federal Respondents deny the allegations in Paragraph 8 in this section of the

Petition.

                               THIRD CLAIM FOR RELIEF
              VIOLATION OF FIFTH AMENDMENT RIGHT TO SUBSTANTIVE DUE
                                   PROCESS

        9.      The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

        10.     The Federal Respondents deny the allegations in Paragraph 10 in this section of

the Petition.

        11.     The Federal Respondents deny the allegations in Paragraph 11 in this section of

                                            Page 8 of 12
     Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 9 of 12



the Petition.

        12.     The Federal Respondents deny the allegations in Paragraph 11 in this section of

the Petition.

                              FOURTH CLAIM FOR RELIEF
              VIOLATION OF FIFTH AMENDMENT RIGHT TO PROCEDURAL DUE
                                   PROCESS

        13.     The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

        14.     The Federal Respondents deny the allegations in Paragraph 14 in this section of

the Petition.

        15.     The Federal Respondents deny the allegations in Paragraph 15 in this section of

the Petition.

                              FIFTH CLAIM FOR RELIEF
                VIOLATION OF SECTOIN 235 OF THE TRAFFICKING VICTIMS
                PROTECTION REAUTHORIZATION ACT, 8 U.S.C. ' 1232

        16.     The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

        17.     The Federal Respondents admit the allegations in Paragraph 17 in this section of

the Petition, and aver that ORR also has a non-discretionary duty to “ensure” the safety of

children in its care under the Flores Settlement Agreement; and to “establish policies and

programs to ensure that unaccompanied alien children in the United States are protected from

traffickers and other persons seeking to victimize or otherwise engage such children in criminal,

harmful, or exploitative activity” under the TVPRA.

        18.     The Federal Respondents deny the allegations in Paragraph 18 in this section of

the Petition.
                                            Page 9 of 12
    Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 10 of 12



        19.     The Federal Respondents deny the allegations in Paragraph 19 in this section of

the Petition.

                              SIXTH CLAIM FOR RELIEF
                 VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT

        20.     The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

        21.     The Federal Respondents deny the allegations in Paragraph 21 in this section of

the Petition.

        22.     The Federal Respondents deny the allegations in Paragraph 22 in this section of

the Petition.

        23.     The Federal Respondents admit that the Petition correctly quotes from 5 U.S.C.

§551(4). The Federal Respondents deny the remainder of the allegations in Paragraph 23 in this

section of the Petition.

        24.     The Federal Respondents deny the allegations in Paragraph 24 in this section of

the Petition.

        25.     The Federal Respondents deny the allegations in Paragraph 25 in this section of

the Petition.

        26.     The Federal Respondents deny the allegations in Paragraph 26 in this section of

the Petition.

        27.     The Federal Respondents deny the allegations in Paragraph 27 in this section of

the Petition.

        28.     The Federal Respondents deny the allegations in Paragraph 28 in this section of

the Petition.

                                           Page 10 of 12
    Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 11 of 12



                        SEVENTH CLAIM FOR RELIEF
      VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT PROHIBITION
    ON ARBITRARY, CAPRICIOUS, AND UNLAWFUL GOVERNMENT ACTION

        29.     The Federal Respondents incorporate their answers to prior numbered Paragraphs

1 through 38 of the Petition.

        30.     The Federal Respondents deny the allegations in Paragraph 30 in this section of

the Petition.

        31.     The Federal Respondents deny the allegations in Paragraph 31 in this section of

the Petition.

        32.     The Federal Respondents deny the allegations in Paragraph 32 in this section of

the Petition.

                                         PRAYER FOR RELIEF

        A.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph A in this section of the Petition.

        B.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph B in this section of the Petition.

        C.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph C in this section of the Petition.

        D.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph D in this section of the Petition.

        E.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph E in this section of the Petition.

        F.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph F in this section of the Petition.
                                               Page 11 of 12
    Case 1:19-cv-00017 Document 30 Filed on 05/03/19 in TXSD Page 12 of 12



       G.      The Federal Respondents deny that Petitioner is entitled to the relief requested in

Paragraph G in this section of the Petition.

                                                         Respectfully submitted,

                                                         RYAN K. PATRICK
                                                         UNITED STATES ATTORNEY

                                                 By:     s/ E. Paxton Warner
                                                         E. PAXTON WARNER
                                                         Assistant United States Attorney
                                                         Southern District Bar No. 555957
                                                         Texas Bar No. 24003139
                                                         Southern District of Texas
                                                         1701 West Business Hwy 83, Ste. 600
                                                         McAllen, Texas 78501
                                                         T: (956) 618-8010
                                                         F: (956) 618-8016
                                                         Email: Paxton.Warner@usdoj.gov
                                                         Attorney in Charge for Respondents




                                 CERTIFICATE OF SERVICE

       I, E. Paxton Warner, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on May 3, 2019, I electronically filed the foregoing using the ECF system which

will send notification to all counsel of record.

                                                         s/ E. Paxton Warner
                                                         E. PAXTON WARNER
                                                         Assistant United States Attorney




                                               Page 12 of 12
